DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                GAIL FLINN,
                                 Appellant,

                                     v.

                         FRANCES CAPPELEN,
                              Appellee.

                               No. 4D17-201

                               [April 5, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Charles M. Holcomb, Senior Judge; L.T. Case No.
312013CP000992.

  Jennifer S. Carroll of the Law Offices of Jennifer S. Carroll, P.A., Palm
Beach Gardens, for appellant.

    Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.